                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:19-CV-00319-DSC


 LISA M. FLANNERY,                                 )
                                                   )
                    Plaintiff,                     )
                                                   )        MEMORANDUM ORDER AND
                                                   )              REMAND
 v.                                                )
                                                   )
 ANDREW M. SAUL,                                   )
                                                   )
                   Defendant.                      )


         THIS MATTER is before the Court on Plaintiff’s “Motion for Summary Judgment”

(document #14) and Defendant’s “Motion for Summary Judgment” (document #16), as well as the

parties’ briefs and exhibits.

         The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)

and these Motions are ripe for disposition.

         Having considered the written arguments, administrative record, and applicable authority,

the Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is not supported

by substantial evidence. Accordingly, the Court will grant Plaintiff’s Motion for Summary

Judgment; deny Defendant’s Motion for Summary Judgment; reverse the Commissioner’s

decision; and remand this matter for further proceedings consistent with this Memorandum and

Order.

                                  I. PROCEDURAL HISTORY

         The Court adopts the procedural history as stated in the parties’ briefs.




           Case 1:19-cv-00319-DSC Document 18 Filed 08/03/20 Page 1 of 7
         Plaintiff filed the present action on November 7, 2019.                      She assigns error to the

Administrative Law Judge’s formulation of her mental Residual Functional Capacity. 1 See

Plaintiff’s “Brief ...” at 12-21 (document #15). Specifically, she argues that the ALJ failed to

explain why he did not account for the moderate difficulty in concentration, persistence or pace in

formulating her RFC. (Tr. 31-33).


                                       II. STANDARD OF REVIEW

         The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795

F.2d 343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

         As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.”                42 U.S.C. § 405(g).         In Smith v.




         1
          The Social Security Regulations define “Residual Functional Capacity” as “what [a claimant] can still do
despite his limitations.” 20 C.F.R. § 404.1545(a). The Commissioner is required to “first assess the nature and
extent of [the claimant’s] physical limitations and then determine [the claimant’s] Residual Functional Capacity for
work activity on a regular and continuing basis.” 20 C.F.R. § 404.1545(b).



                                                          2




             Case 1:19-cv-00319-DSC Document 18 Filed 08/03/20 Page 2 of 7
Heckler, 782 F.2d 1176, 1179 (4th Cir. 1986), quoting Richardson v. Perales, 402 U.S. 389, 401

(1971), the Fourth Circuit defined “substantial evidence” thus:

        Substantial evidence has been defined as being “more than a scintilla and do[ing]
        more than creat[ing] a suspicion of the existence of a fact to be established. It
        means such relevant evidence as a reasonable mind might accept as adequate to
        support a conclusion.”

See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

        The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays v. Sullivan, 907 F.2d at

1456 (4th Cir. 1990); see also Smith v. Schweiker, 795 F.2d at 345; and Blalock v. Richardson,

483 F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the outcome – so

long as there is “substantial evidence” in the record to support the final decision below. Lester v.

Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).


                                      III. DISCUSSION OF CLAIM

        The question before the ALJ was whether Plaintiff became disabled at any time. 2 Plaintiff

challenges the ALJ’s determination of her RFC. The ALJ is solely responsible for assessing a


  2
   Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an:

        inability to engage in any substantial gainful activity by reason of any medically determinable
        physical or mental impairment which can be expected to result in death or which has lasted or can


                                                          3




          Case 1:19-cv-00319-DSC Document 18 Filed 08/03/20 Page 3 of 7
claimant’s RFC. 20 C.F.R. §§ 404.1546(c) & 416.946(c). In making that assessment, the ALJ

must consider the functional limitations resulting from the claimant’s medically determinable

impairments. SSR96-8p, available at 1996 WL 374184, at *2. The ALJ must also “include a

narrative discussion describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence.” Id.

       Plaintiff has the burden of establishing her RFC by showing how her impairments affect

her functioning. See 20 C.F.R. §§404.1512(c) & 416.912(c); see also, e.g., Stormo v. Barnhart,

377 F.3d 801, 806 (8th Cir. 2004) (“[t]he burden of persuasion . . . to demonstrate RFC remains

on the claimant, even when the burden of production shifts to the Commissioner at step five”);

Plummer v. Astrue, No. 5:11-cv-06-RLV-DSC, 2011 WL 7938431, at *5 (W.D.N.C. Sept. 26,

2011) (Memorandum and Recommendation) (“[t]he claimant bears the burden of providing

evidence establishing the degree to which her impairments limit her RFC”) (citing Stormo),

adopted, 2012 WL 1858844 (May 22, 2102), aff’d, 487 F. App’x 795 (4th Cir. Nov. 6, 2012).

       In Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), the Fourth Circuit held that “remand

may be appropriate . . . where an ALJ fails to assess a claimant's capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in the ALJ's

analysis frustrate meaningful review.” 780 F.3d at 636 (quoting Cichocki v. Astrue, 729 F.3d 172,

177 (2d Cir. 2013)). This explicit function-by-function analysis is not necessary when functions

are irrelevant or uncontested.


       be expected to last for a continuous period of not less than 12 months…
       Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).



                                                       4




         Case 1:19-cv-00319-DSC Document 18 Filed 08/03/20 Page 4 of 7
       In Mascio, the Court also “agree[d] with other circuits that an ALJ does not account ‘for a

claimant's limitations in concentration, persistence, and pace by restricting the hypothetical

question to simple, routine tasks or unskilled work.’” 780 F.3d at 638 (quoting Winschel v.Comm'r

of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011) (joining the Third, Seventh, and Eighth

Circuits)). See also SSR 96-8p (where ALJ completes Psychiatric Review Technique Form

(“PRTF”), mental RFC evaluation for use at steps 4 and 5 "requires a more detailed assessment by

itemizing various functions … summarized on the PRTF"). “The ability to perform simple tasks

differs from the ability to stay on task. Only the latter limitation would account for a claimant’s

limitation in concentration, persistence or pace.” Id.

       Applying those legal principles to the record here, the Court concludes that this matter must

be remanded for a new hearing. In formulating Plaintiff’s RFC, the ALJ accounted for her

moderate difficulties in maintaining concentration, persistence or pace, if at all, by limiting her to

“simple, routine, repetitive tasks, [requiring no more than] adapt[ing] to routine changes in a work

setting, and … interact[ion] with the public on an occasional basis.” (Tr. 33). Even if supported

by substantial evidence, limitations to work with simple tasks do not “account for a limitation in

concentration, persistence or pace.” Id. See also Parham v. Colvin, No. 1:15-CV-063-GCM-DCK

(W.D.N.C. August 8, 2016), Kittrell v. Colvin, No. 5:14-cv-163-RJC (W.D.N.C. March 6, 2016),

Newton v. Colvin, No. 3:14-cv-371-RJC-DSC, 2015 WL 4411110, at *3 (W.D.N.C. July 20,

2015); Scruggs v. Colvin, No. 3:14-cv-00466-MOC, 2015 WL 2250890, at *4-5 (W.D.N.C. May

13, 2015).




                                                  5




          Case 1:19-cv-00319-DSC Document 18 Filed 08/03/20 Page 5 of 7
       As stated in Mascio, “[p]erhaps the ALJ can explain why [Plaintiff’s] moderate limitation

in concentration, persistence or pace … does not translate into a limitation in [his] residual

functional capacity…. But because the ALJ gave no explanation, a remand is in order.” Id.

       By ordering remand pursuant to sentence four of 42 U.S.C. § 405(g), the Court does not

forecast a decision on the merits of Plaintiff’s application for disability benefits. See Patterson v.

Comm'r of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017). “Under § 405(g), ‘each final

decision of the Secretary [is] reviewable by a separate piece of litigation,’ and a sentence-four

remand order ‘terminate[s] the civil action’ seeking judicial review of the Secretary's final

decision.” Shalala v. Schaefer, 509 U.S. 292, 299, 113 S. Ct. 2625, 2630-31, 125 L.Ed. 2d 239

(1993) (quoting Sullivan v. Hudson, 490 U.S. 877, 892, 109 S.Ct. 2248, 2258, 104 L.Ed.2d 941

(1989)).

                                            IV. ORDER

       NOW THEREFORE IT IS ORDERED:




                                                  6




           Case 1:19-cv-00319-DSC Document 18 Filed 08/03/20 Page 6 of 7
        1.       Plaintiff’s “Motion for Summary Judgment” (document #14) is GRANTED;

Defendant’s “Motion for Summary Judgment” (document #16) is DENIED; and the

Commissioner’s decision is REVERSED. This matter is REMANDED for a new hearing

pursuant to Sentence Four of 42 U.S.C. § 405(g).3

        2.       The Clerk is directed to send copies of this Memorandum Order to counsel for

the parties.

        SO ORDERED.                               Signed: August 3, 2020




   Sentence Four authorizes “a judgment affirming, modifying, or reversing the decision ... with or without
   3

remanding the cause for a rehearing.” Sullivan v. Finkelstein, 496 U.S. 617, 625 (1990).



                                                         7



             Case 1:19-cv-00319-DSC Document 18 Filed 08/03/20 Page 7 of 7
